Order, Supreme Court, Bronx County (Stanley Green, J.), entered on or about March 16, 2000, which, to the extent appealed from, upon reargument, adhered to said court’s prior order and directed plaintiff, inter alia, to answer questions during her deposition concerning her prior use of drugs, unanimously affirmed, without costs.
Since the excerpts from medical texts and journals submitted by defendants demonstrate a medical link between drug use and osteomyelitis, the condition for which plaintiff seeks to recover damages, the information sought by defendants as to plaintiff’s prior drug use is relevant upon the issue of whether plaintiffs condition is attributable to defendants-respondents’ medical malpractice, as alleged (see, Napoleoni v Union Hosp., *194207 AD2d 660, 662). Accordingly, since parties are entitled to “full disclosure of all matter material and necessary in the prosecution or defense of an action” (CPLR 3101 [a]), the motion court properly exercised its broad discretion with respect to the conduct of discovery (see, Kamhi v Dependable Delivery Serv., 234 AD2d 34) by directing plaintiff to respond at her deposition to inquiries as to her prior drug use. Concur — Sullivan, P. J., Rosenberger, Mazzarelli, Buckley and Friedman, JJ.